[a103bes2019notesforbeara001.jpg]
Exhibit 10.3 FORBEARANCE FORBEARANCE, dated as of September 14, 2016 (this
“Agreement”), by and among Basic Energy Services, Inc., a Delaware corporation
(the “Issuer”), each of the undersigned entities listed as guarantors (the
“Guarantors” and, together with the Issuer, the “Note Parties”), and each of the
under- signed beneficial owners and/or investment advisors or managers of
discretionary accounts for the holders or beneficial owners of the 2019 Notes
(as defined below) (collectively, the “Holders”). WHEREAS, the Issuer is the
issuer under that certain Indenture, dated as of February 15, 2011, among the
Issuer, the Guarantors and Wilmington Trust, N.A., as successor trustee (the
“Trustee”) to Wells Fargo Bank, N.A. (as amended, modified or supplemented prior
to the date hereof, the “2019 Indenture” and, the notes issued thereunder, the
“2019 Notes”); WHEREAS, the Issuer failed to make the interest payment due on
August 15, 2016 on the 2019 Notes (as required pursuant to the 2019 Indenture),
and the failure to pay interest on any of the 2019 Notes within 30 days after
the same has become due and payable, constitutes an Event of Default under the
2019 Indenture (such default, together with any related default in depositing
such funds for re- mittance of payment, the “Interest Default”); WHEREAS, upon
the occurrence of an Event of Default, the Trustee or the holders of at least
twenty-five percent (25%) of the outstanding principal amount of the 2019 Notes
may accelerate the maturity of the 2019 Notes, declare all amounts under the
2019 Notes and the 2019 Indenture immediate- ly due and payable, and exercise
all other rights and remedies available under the 2019 Indenture; WHEREAS, the
Holders collectively hold a majority of the aggregate principal amount of the
2019 Notes outstanding, and have formed an ad hoc committee for the purposes of
entering into restructuring discussions with the Note Parties; WHEREAS, the Note
Parties have requested that the Holders, and the Holders have agreed to, subject
to the terms and conditions set forth herein, temporarily forbear from making an
“accel- eration declaration” with respect to the Interest Default; and WHEREAS,
terms used but not otherwise defined herein shall have the meanings given to
them in the 2019 Indenture. NOW, THEREFORE, in consideration of the premises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowl- edged, the parties hereto,
intending to be legally bound hereby, agree as follows: Section 1. Forbearance.
(a) Subject to the satisfaction of the conditions precedent set forth in Section
3 below and the continued satisfaction of the conditions set forth in Section 4
below, respectively, as of the date hereof, each Holder hereby agrees that
during the period beginning on the date hereof and ending on the Forbearance
Termination Date (the “Forbearance Period”), it will not enforce, or otherwise
take any action to direct enforcement of, any of the rights and remedies
available to the Holders or the Trustee under the 2019 Indenture or the 2019
Notes or otherwise, including, without limitation, any action to accelerate, or
join in any request for acceleration of, the 2019 Notes (“Remedial Action”)
under the 2019 Indenture or the 2019 Notes, solely with respect to the Interest
Default (such forbearance, the “Forbearance”). As used herein, “Forbearance
Termination Date” means the earliest to occur of (a) 11:59 p.m. (New York City
time) on September 28, 2016, (b) the occurrence of any Event of Default other
than



--------------------------------------------------------------------------------



 
[a103bes2019notesforbeara002.jpg]
2 the Interest Default and (c) five (5) calendar days following the Issuer’s
receipt of bona fide notice from any Holder of any breach by any Note Party of
any of the conditions or agreements provided in this Agreement (which breach
remains uncured during such period). (b) Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, as of the date hereof, each
Holder hereby agrees that, during the Forbearance Period, it will not sell,
pledge, hypothecate or otherwise transfer any 2019 Notes, except to (i) a
purchaser or other entity who agrees in writing with the transferor (with a copy
to and for the benefit of the Note Parties) prior to such transfer to be bound
by all of the terms of this Agreement as if a party hereto with respect to the
relevant 2019 Notes being transferred to such purchaser or (ii) a party who is
already a signatory hereto. (c) This Agreement shall in no way be construed to
preclude any Holder from acquiring additional 2019 Notes to the extent permitted
by applicable law. However, such Holder shall, automatically and without further
action, remain subject to this Agreement with respect to any 2019 Notes so
acquired. The foregoing forbearances shall not be construed to impair the
ability of the Holders or the Trustee to exercise any rights or remedies under
the 2019 Indenture or take any Remedial Action (x) at any time after the
Forbearance Period or (y) during the Forbearance Period, for Defaults or Events
of Default other than the Interest Default, and, except as provided herein,
nothing shall restrict, impair or otherwise affect the exercise of the Holders’
rights under this Agreement, the 2019 Indenture or the 2019 Notes. (d) With
respect to the Forbearance, each Holder’s agreements, as provided herein, shall
immediately terminate without requirement for any notice, demand or presentment
of any kind on the Forbearance Termination Date, and the Note Parties at that
time shall be obligated to comply with and perform all terms, conditions and
provisions of the 2019 Indenture and the 2019 Notes without giving effect to the
Forbearance, and the Trustee and the Holders may at any time thereafter proceed
to exercise any and all of their rights and remedies, including, without
limitation, their rights and remedies in connection with the Interest Default
and any other Defaults or Events of Default under the 2019 Indenture or rights
under this Agreement, to the extent continuing. (e) The Holders hereby request
that the Trustee not take, and direct the Trustee not to take any Remedial
Action with respect to the Interest Default during the Forbearance Period. In
the event that the Trustee takes any action to declare all of the 2019 Notes
immediately due and payable pursuant to Section 6.02 of the 2019 Indenture
during the Forbearance Period solely due to the Interest Default, the Holders
agree to rescind and cancel such acceleration to the fullest extent permitted
under the 2019 Indenture. Section 2. Representations and Warranties. By its
execution of this Agreement, each Note Party hereby represents and warrants to
the Holders that: (a) Each Note Party has duly executed and delivered this
Agreement, and this Agreement constitutes the legal, valid and binding
obligation of each Note Party enforceable against it in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law); and (b)
Neither the execution, delivery or performance by any Note Party of this
Agreement, nor compliance by it with the terms and provisions thereof, (i) will
contravene any provision of applicable law, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions



--------------------------------------------------------------------------------



 
[a103bes2019notesforbeara003.jpg]
3 or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Note Party or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Note Party or any of its Subsidiaries is a party or by which it or
any its property or assets is bound or to which it may be subject, or (iii) will
violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent constitutional, organizational and/or formation documents), as
applicable, of any Note Party. Section 3. Conditions Precedent. The
effectiveness of this Agreement and the ob- ligations of the Holders hereunder
is subject to the satisfaction, or waiver by the Holders, of the following
conditions: (a) Counterparts. The execution of this Agreement by each Note Party
and Holders constituting 75% of the outstanding 2019 Notes as of the date
hereof. (b) No Default. No Default or Event of Default other than the Interest
Default shall have occurred and be continuing as of the date the condition set
forth in Section 3(a) is satisfied. Section 4. Forbearance Continuing
Conditions. The continued satisfaction of each of the following shall be a
condition to the Forbearance: (a) No voluntary petition for relief under the
Bankruptcy Code is filed by any Note Party; (b) No involuntary petition for
relief under the Bankruptcy Code is filed against the Issuer or any Note Party
that is a Significant Subsidiary; and (c) The Issuer shall duly and punctually
pay the fees and expenses of the Holders’ legal advisor, Fried, Frank, Harris,
Shriver & Jacobson LLP (“Fried Frank”), and financial advisor, GLC Advisors, Co.
(“GLC”), pursuant to, and consistent in all material respects with the terms of,
that certain fee reimbursement letter, dated May 9, 2016, by and between the
Issuer and Fried Frank and that certain fee reimbursement letter, dated April
19, 2016, by and between the Issuer and GLC, respectively. Section 5.
Representation of the Holders. Each Holder severally (but not jointly)
represents that, as of the date hereof, it is the beneficial owner and/or
investment advisor or manager of discretionary accounts for the holders or
beneficial owners of the aggregate principal amount of the 2019 Notes set forth
on the signature page hereof beneath its name. Section 6. Confidentiality. Each
of the Note Parties shall not disclose to any per- son or entity the Holders’
holdings set forth on their respective signature pages to this Agreement or oth-
erwise disclose the Holders’ holdings information (collectively, the “Holder
Information”) except: (1) in any legal proceeding relating to this Agreement;
provided that the relevant Note Party shall use their rea- sonable best efforts
to maintain the confidentiality of such Holder Information in the context of any
such proceeding; (2) to the extent required by law; and (3) in response to a
subpoena, discovery request, or a request from a government agency, regulatory
authority or securities exchange for information regarding Holder Information or
the information contained therein; provided, however, that each of the Note
Parties will, to the extent permitted by applicable law or regulation, provide
any such Holder with prompt written notice of any such request or requirement so
that such Holder may seek, at such Holder’s expense, a pro- tective order or
other appropriate remedy and each Note Party will fully cooperate with such
Holder’s efforts to obtain same. Notwithstanding anything to the contrary in
this Section 6, the Note Parties may:



--------------------------------------------------------------------------------



 
[a103bes2019notesforbeara004.jpg]
4 (i) disclose the aggregate principal amount of Notes held by the Holders
executing this Agreement, taken as a whole; and (ii) provide the Trustee with an
executed copy of this Agreement that includes the indi- vidual signature pages
of each of the Holders; provided, that the Note Parties first obtain the
Trustee’s written consent not to disclose to any person or entity any
information relating to the individual holdings of each Holder, such written
consent to be on substantially the same terms as set forth in this paragraph.
Section 7. Effect on the 2019 Indenture. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Holders under the
2019 Indenture or the 2019 Notes, and shall not, except as expressly set forth
herein, alter, modify, amend or in any way affect any of the terms, conditions,
obli- gations, covenants or agreements contained in the 2019 Indenture or the
2019 Notes or any other provi- sion of the 2019 Indenture or the 2019 Notes, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Section 8. Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. Section 9. Governing Law. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO ITS CONFLICTS OF LAW PRINCIPLES. Section 10. Headings. The headings of
this Agreement are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof. Section 11. Acknowledgments. Each Note
Party hereby expressly acknowledges the terms of this Agreement and reaffirms,
as of the date hereof after giving effect to this Agreement, the covenants and
agreements contained in the 2019 Indenture and the 2019 Notes, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Agreement and the transactions contemplated hereby. Section 12.
Relationship of Parties; No Third Party Beneficiaries. Nothing in this Agreement
shall be construed to alter the existing debtor-creditor relationship between
the Note Parties and the Holders. This Agreement is not intended, nor shall it
be construed, to create a partnership or joint venture relationship between or
among any of the parties hereto. No person other than a party hereto is intended
to be a beneficiary hereof and no person other than a party hereto shall be
authorized to rely upon or enforce the contents of this Agreement. Section 13.
Entire Agreement; Modification of Agreement; Verbal Agreements Not Binding. This
Agreement constitutes the entire understanding of the parties with respect to
the subject matter hereof and thereof, and supersedes all other discussions,
promises, representations, warranties, agreements and understandings between the
parties with respect thereto. This Agreement may not be modified, altered or
amended except by an agreement in writing signed by a duly authorized
representative of all the parties hereto. Section 14. Non-Waiver of Default.
Neither this Agreement nor any forbearance hereunder shall be deemed a waiver of
or consent to the Interest Default or to any Default or Event of Default or any
other term or provision of the 2019 Indenture.



--------------------------------------------------------------------------------



 
[a103bes2019notesforbeara005.jpg]
5 Section 15. No Novation, etc. This Agreement is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the 2019
Notes and the 2019 Indenture shall remain in full force and effect. Section 16.
Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Section 17. Joinder of Additional Holders. During the Forbearance Period other
beneficial holders may become Holders by executing a joinder to this Agreement,
the form of which shall be mutually agreeable to the Issuer and the Holders.
Section 18. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, and any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable, in each
case, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon any such determination of invalidity, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[a103bes2019notesforbeara006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
exe- cuted as of the date first written above. NOTE PARTIES BASIC ENERGY
SERVICES, INC. By: /s/ Alan Krenek Name: Alan Krenek Title: Senior Vice
President, Chief Financial Officer, Treasurer and Secretary ACID SERVICES LLC
ADMIRAL WELL SERVICE, INC. BASIC ENERGY SERVICES GP, LLC BASIC ESA, INC. BASIC
MARINE SERVICES, INC. CHAPARRAL SERVICE, INC. FIRST ENERGY SERVICES COMPANY
GLOBE WELL SERVICE, INC. JETSTAR ENERGY SERVICES, INC. JETSTAR HOLDINGS, INC. JS
ACQUISITION LLC LEBUS OIL FIELD SERVICE CO. MAVERICK COIL TUBING SERVICES, LLC
MAVERICK SOLUTIONS, LLC MAVERICK STIMULATION COMPANY, LLC MAVERICK THRU-TUBING
SERVICES, LLC MCM HOLDINGS, LLC MSM LEASING, LLC PERMIAN PLAZA, LLC PLATINUM
PRESSURE SERVICES, INC. SCH DISPOSAL, L.L.C. SLEDGE DRILLING CORP. TAYLOR
INDUSTRIES, LLC THE MAVERICK COMPANIES, LLC XTERRA FISHING & RENTAL TOOLS CO.
By: /s/ Alan Krenek Name: Alan Krenek Title: Senior Vice President, Chief
Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 
[a103bes2019notesforbeara007.jpg]
BASIC ENERGY SERVICES LP, LLC By: /s/ Jerry Tufly Name: Jerry Tufly Title: Sole
Manager and President BASIC ENERGY SERVICES, L.P. By: BASIC ENERGY SERVICES GP,
LLC its sole general partner By: /s/ Alan Krenek Name: Alan Krenek Title: Senior
Vice President, Chief Financial Officer, Treasurer and Secretary



--------------------------------------------------------------------------------



 